Citation Nr: 0724302	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-19 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension. 

2.  Entitlement to an initial rating in excess of 30 percent 
for coronary artery disease, with history of angioplasty and 
stent placement (or CAD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
February 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that granted service connection for 
hypertension and coronary artery disease, and assigned a 
noncompensable rating for the former and a 10 percent rating 
for the latter, both effective November 19, 2001.  The 
veteran appealed, and a May 2006 rating decision increased 
the rating for CAD to 30 percent, effective November 19, 
2001.  The veteran testified at a hearing before the 
undersigned held at the RO in February 2007.  The veteran 
testified that she would be submitting additional evidence to 
include additional VA treatment records, which have been 
received, and provided a waiver of initial RO consideration 
of these records.  Thus, the Board will proceed.  See Thurber 
v. Brown, 5 Vet. App. 119 (1993).

The issue of entitlement to a higher initial rating for CAD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
additional action on her part is required.


FINDING OF FACT

The veteran is shown to have a disability picture most nearly 
approximate to a history of diastolic blood pressure readings 
predominantly 100 or more, and systolic blood pressure 
predominantly under 160, and she requires continuous 
medication for control of blood pressure. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, and no 
higher, for hypertension have been met during the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for a higher initial 
rating for hypertension, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2003 partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed (at that time, new and material evidence) 
to substantiate the claim decided herein and what information 
and evidence must be submitted by her.  She was specifically 
told that it was her responsibility to support the claim with 
appropriate evidence.    

A May 2006 letter sent pursuant to the veteran's notice of 
disagreement informed her of the nature of evidence that 
would be considered in deciding the claim and advised her 
that if she had any information or evidence that she had not 
previously told VA about or provided to VA, then she should 
tell VA or give VA the evidence, within one year thereafter.  
A July 2006 letter further informed her of the evidence that 
VA would obtain and advised her that it was her 
responsibility to make sure VA received any requested records 
not in the possession of a Federal department or agency.   

The veteran's service medical records and VA and private 
medical treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The veteran was not accorded a VA 
examination in conjunction with this claim, but, as explained 
below, this is not necessary to adjudicate the claim.  38 
C.F.R. § 3.159(c)(4).

As the Board can see no advantage to the veteran in remanding 
this claim for additional notice or assistance, and as there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this claim, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); see also Sanders v. Nicholson, (No. 06-7001) 
(Fed. Cir. May 16, 2007) (requiring VA to presume errors in 
VCAA notice to be prejudicial to appellant, and shifting 
burden to VA to demonstrate error was not prejudicial).  


Increased Ratings Generally

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In cases involving the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disorder, separate ratings may be assigned (at the 
time of the initial rating) for separate periods of time 
based on the facts found.  This practice is known as 
"staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 


Hypertension

Under Diagnostic Code 7101, for the evaluation of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent evaluation is assigned 
when diastolic blood pressure is predominantly 100 or more, 
systolic blood pressure is predominantly 160 or more, or 
there is a history of diastolic blood pressure at 
predominantly 100 or more that requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  
A 20 percent evaluation is assigned when diastolic pressure 
is predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  Id.  A 40 percent evaluation is 
assigned when diastolic pressure is predominantly 120 or 
more.  Id.  A maximum 60 percent evaluation is assigned when 
diastolic pressure is predominantly at 130 or more.  Id.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. at Note (1).  Hypertension is 
defined as diastolic blood pressure that is predominantly 90 
millimeters (mm) or greater, while isolated systolic 
hypertension is defined as systolic blood pressure that is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  Id.  

As noted, the veteran testified in February 2007 before the 
undersigned.  She testified that she got all her treatment 
through the VA, that she had not been able to work, and that 
her blood pressure was over 131 even on two medications.  She 
could no longer walk or ride her bike, and she felt her 
condition had worsened and that the records she would submit 
would show this.  The representative indicated that a claim 
for a total rating based on individual unemployability due to 
service-connected disabilities (TDIU) was being separately 
filed.

Turning to the claims file, the Board notes that service 
connection for hypertension was granted by a February 2004 
rating decision based on service medical records showing two 
blood pressure readings that contained diastolic pressures of 
90, and one of 88, evidence of continuity of symptoms, and 
consideration of a rating schedule change in 1998.  Looking 
back one year retroactive to the date of the reopened claim 
received on November 19, 2002, the RO determined that a 
predominance of blood pressures that warrant compensation had 
not been shown.  

The Board notes that the veteran was medically found to have 
hypertension and placed on antihypertensive medication prior 
to the period at issue in this appeal.  See Suburban Hospital 
treatment record dated in October 1979.  As such, there is no 
question that she requires continuous medication for control 
of her hypertension.  Under Diagnostic Code 7101, the next 
question is whether she has a history of diastolic pressure 
of predominantly 100 or more.  The Board has considered the 
entire record for hypertension for the time period relevant 
to this appeal.  While the voluminous treatment records in 
this case make it unfeasible to recite every blood pressure 
reading obtained for that period, the RO reported a sample in 
its May 2006 statement of the case:

VA outpatient treatment records showed that you 
were shown with the diagnosis of hypertension on 
October 28, 2003.  On May 17, 2003, blood 
pressure reading was 152/70.  On May 20, 2003, it 
was 134/78.  On July 16, 2003, blood pressure 
reading was 136/85.  On October 28, 2003, it was 
130/90.  On December 10, 2003, it was 147/89.  On 
January 29, 2004, it was 160/90.  On February 23, 
2004, blood pressure was 158/100.  On March 1, 
2004, it was 160/94.  On March 23, 2004, it was 
137/84.  On April 27, 2004, it was 178/105.  On 
April 29, 2004, it was 142/102.  On May 14, 2004, 
it was 159/101 and you were shown to be on Beta 
Blockers.  On May 21, 2004, the readings were 
157/102 and 160/100.  On June 21, 2004, blood 
pressure was 141/83.  On May 4, 2004, it was 
140/93.  On July 30, 2004, it was 172/103 and 
150/110.  On September 12, 2004, it was 148/101.  
On November 5, 2004, it was 1511/93 [sic].  On 
January 6, 2005, it was 157/102.  On January 7, 
2005, blood pressure was 153/93.  On June 29, 
2005, your blood pressure was 121/72.  On 
September 2, 2005, blood pressure was 153/93 and 
on October 27, 2005, it was 139/90.  On February 
3, 2006, blood pressure was 151/100.  On May 18, 
2006, 2006, blood pressure was 168/104.  On March 
29, 2006, it was 123/73.    

May 2006 statement of the case.  

In January 2007, the veteran's employer wrote that the 
veteran was a part-time account agent and was having heart 
trouble with other conditions.  She was only able to work a 
few days each month and was scheduled for surgery in February 
2007.  

February 2007 VA treatment records show that the veteran was 
to undergo bladder surgery and, in connection with this, 
underwent a stress test, which showed a small apical 
myocardial infarction (MI) without ischemia.  Her supine 
blood pressure at the stress test was 161/100 (no standing 
blood pressure was recorded).  Her blood pressure on the 
physical examination at that time was 117/81.  A 
perioperative beta blocker was recommended in addition to her 
metoprolol.  

Although the RO interpreted the blood pressure history in 
this case to not show a history of diastolic pressure 
predominantly 100 or more with a requirement of continuous 
medication for control, the Board finds that the disability 
picture here more nearly approximates that.  38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7101.  At no time has the 
veteran been told to discontinue her antihypertensives, and 
on every occasion the Board identifies that medication is 
discussed, antihypertensives are shown to be prescribed.  As 
noted, blood pressure readings still hover around 100.  As 
such, a 10 percent rating is warranted for hypertension.  Id.

However, no higher rating than 10 percent for hypertension is 
warranted, as the disability picture does not approximate 
diastolic pressure predominantly 110 or more (or systolic 
pressure predominantly 200 or more).  38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7101.  As noted, on July 30, 2004, 
blood pressure was read as 172/103 and 150/110.  And, on 
August 17, 2005, the veteran had a severe hypertensive 
episode in a Wal-Mart where emergency medical personnel 
reportedly found her blood pressure to be in the 300's/130s.  
However, EKG was within normal limits, dehydration was 
diagnosed, and blood pressure in the hospital was 128/86.  
She was discharged to home the same day.  As such, the Board 
cannot find that the isolated episodes of systolic pressure 
of 110, or more, significantly change the overall disability 
picture, especially as the episode of severe hypertension was 
attributed to dehydration.  The Board stresses that it does 
not believe a VA examination would assist the veteran in this 
claim as the rating criteria are based on predominance of 
blood pressure readings.  A VA examination would essentially 
add one more day's readings to the voluminous readings 
already of record and would be highly unlikely to change the 
disability picture.  While the Board notes the recent 
findings of a small MI without ischemia and the 
recommendation of two antihypertensives, this has not changed 
the blood pressure readings here.  The Board thus finds that 
diastolic pressure is not shown to be predominantly 110 or 
more, and systolic pressure is not shown to predominantly 
200 or more to warrant a higher, 20 percent evaluation.  Id.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the veteran's 
hypertension, alone, has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, has not necessitated 
frequent periods of hospitalization during the period at 
issue, and has not otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of disabilities.  Thus, the Board finds 
that the requirements for referral for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  The Board observes that several 
higher ratings for hypertension are available should it 
worsen in future and notes that its decision herein has no 
effect on the veteran's claim for a TDIU.

In deciding the veteran's claim the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  That 
decision also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  

The Board does not find evidence that the veteran's 
hypertension should be increased for any separate period 
based on the facts found during the whole appeal period.  The 
evidence of record from the effective date of the grant of 
service connection to the present supports the conclusion 
that the veteran is not entitled to additional increased 
compensation during any time within the appeal period.  The 
Board notes the veteran's testimony that her blood pressure 
was worsened, 131 [presumably, diastolic], even with 
medication, but can find no evidence to support this other 
than the isolated incident in the Wal-Mart years ago.  The 
Board notes that data obtained during exercise tests are not 
of the type used for rating disability because the criteria 
for rating hypertension are for "predominant" readings.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  The Board stresses 
that the most recent blood pressure readings in this case are 
those for February 2007, which were 161/100, and 117/81; both 
are consistent with the rating assigned here. 


Consideration under 38 U.S.C.A. § 5107

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to a disability evaluation 
above 10 percent for hypertension.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit a rating in excess of 10 percent 
pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial disability rating of 10 percent 
disabling, and no higher, for hypertension is granted, 
subject to law and regulation governing an award of monetary 
compensation; the appeal is granted to this extent only.  


REMAND

The Board finds that a VA examination is needed to determine 
the nature and severity of the veteran's CAD.  The treatment 
records on file do not permit the Board to apply the rating 
criteria for CAD as they do not contain sufficient data 
relevant to those criteria.  See 38 C.F.R. §§ 4.104, 3.159, 
Diagnostic Code 7005.  Accordingly, the case is REMANDED for 
the following action:

1.  After securing any necessary release, 
the RO should obtain the updated treatment 
records for CAD since February 2007.

2.  The veteran should be afforded a VA 
cardiology examination to determine the 
severity of CAD, with history of 
angioplasty and stent placement.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination.  A complete history should be 
noted.  The examiner should be made aware 
of the criteria for evaluating CAD found 
at 38 C.F.R. § 4.104, Diagnostic Code 
7005.  The examiner is asked to describe 
the severity of the veteran's CAD in terms 
of the amount of workload, in number of 
metabolic equivalents, that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope.  The examiner should state 
whether there is left ventricular 
dysfunction and if so, what percentage of 
ejection fraction is shown.  The examiner 
should also state the number of episodes, 
if any, of acute congestive heart failure 
per year, or, if this is chronic, should 
so state. 

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit on appeal remains denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


